Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 16, 2014

                                        No. 04-14-00680-CV

                      IN THE INTEREST OF S.P., ET AL, CHILDREN,

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-PA-02655
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on October 6, 2014, has
not been filed.

        On October 20, 2014, this court notified the court reporter responsible for preparing the
record, Mr. David Zarate, that the record was late. Because Mr. Zarate did not respond to this
court’s notice, on October 31, 2014, Mr. Zarate was ordered to file the reporter’s record in this
appeal no later than November 20, 2014. The order directed the clerk to serve a copy of the
order on Mr. Zarate by certified mail, return receipt requested, and the court has received proof
of delivery. The order stated that if Mr. Zarate failed to file the record by the stated deadline, an
order would be issued directing him to appear and show cause why he should not be held in
contempt for failing to file the record. Despite these warnings, Ms. Zarate has failed to file the
record.

     WE, THEREFORE, ORDER MR. DAVID ZARATE TO ELECTRONICALLY
FILE THE REPORTER’S RECORD IN APPEAL NO. 04-14-00680-CV WITHIN 72
HOURS OF RECEIVING A COPY OF THIS ORDER. IF MR. ZARATE FAILS TO
ELECTRONICALLY FILE THE RECORD IN THE ABOVE APPEAL AS ORDERED,
CONTEMPT PROCEEDINGS SHALL BE COMMENCED AGAINST HIM. WE ORDER
THE CLERK OF THIS COURT TO SERVE A COPY OF THIS ORDER ON MR.
ZARATE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WITH DELIVRY
RESTRICTED TO THE ADDRESSEE ONLY, OR GIVE OTHER PERSONAL NOTICE
OF THIS ORDER WITH PROOF OF DELIVERY.

       Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Charles E. Montemayor, who presided over the parental
termination proceeding.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court